DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 11-13, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0157807, hereinafter Anderson) in view of Begelman et al. (US 2008/0101667, hereinafter Begelman) in view of Zhao et al (US 2015/0331995).

With respect to claims 1, 11 an intravascular imaging system, comprising:
a controller in communication with an intravascular imaging device, the controller configured to:
provide, on a display device in communication with the controller, a selectable option to select a target vessel; provide a prompt to move the intravascular imaging device within the selected target vessel;  (see para. 0026, “ In one or more aspects of the present disclosure, the physiological data, as collected real-time, is linked or co-registered to a schematic of the coronary arteries or an angiogram. The data may also be visually depicted in a way that allows a clinician to interact and assess where severity changes, by sliding markings as placed on the image of the vessel and correlated with the collected physiological data. One or more embodiments described herein are also able to prompt user action(s) based on the on collected physiological data. For example, additional diagnostic procedure(s) may be suggested based on potentially problematic anatomical features identified from the obtained physiological data. Additionally, embodiments may recommend performing a particular diagnostic procedure again to confirm the results of a previous medical procedure (e.g., where the obtained physiological data is at odds with expected values). Furthermore, some embodiments prompt a user to consider particular medical procedures in light of the obtained physiological data, such as a percutaneous coronary intervention (PCI) or a coronary artery bypass graft (CABG) surgery.”
receive imaging data from an imaging sensor during movement of the intravascular imaging device within the selected target vessel (see para. 0033 “Instrument 130 is configured to obtain diagnostic information about the vessel 100. In that regard, the instrument 130 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal, and/or other imaging techniques), temperature, and/or combinations thereof. The one or more sensors, transducers, and/or other monitoring elements are positioned adjacent a distal portion of the instrument 130 in some instances. In that regard, the one or more sensors, transducers, and/or other monitoring elements are positioned less than 30 cm, less than 10 cm, less than 5 cm, less than 3 cm, less than 2 cm, and/or less than 1 cm from a distal tip 134 of the instrument 130 in some instances. In some instances, at least one of the one or more sensors, transducers, and/or other monitoring elements is positioned at the distal tip of the instrument 130.;
identify an area of interest within the selected target vessel based on the received imaging data (see para. 0007, “analyzing the co-registered physiology measurements to identify a region of interest; and outputting, to a user interface, a suggested diagnostic procedure for the region of interest based on the analysis of the co-registered physiology measurements.” ; and
automatically display, in response to identifying the area of interest, vessel measurements corresponding with the area of interest on the display device (“When processing the angiogram data, quantitative coronary angiography (QCA) may be used to assess and identify blockages from the image-based data. A QCA process may be initiated automatically to identify any blockages. While the clinician may provide a qualitative evaluation based on his or her own experience, the information from the QCA process may be used in subsequent steps to prompt additional diagnostic procedures and/or generate an objective intervention recommendation. The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion. 
Anderson further discloses all the element as set forth above and further discloses (see para 0051, 0052 “When processing the angiogram data, quantitative coronary angiography (QCA) may be used to assess and identify blockages from the image-based data. A QCA process may be initiated automatically to identify any blockages. While the clinician may provide a qualitative evaluation based on his or her own experience, the information from the QCA process may be used in subsequent steps to prompt additional diagnostic procedures and/or generate an objective intervention recommendation. The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion. [0052] Still referring to FIG. 5, one region of interest 510 is shown on the Left Coronary Artery while another region of interest 512 is shown on a branch of the Right Coronary Artery. These regions of interest 510, 512 may be assigned by the computing system 174 and shown on the user interface 500 based on anomalous measurements such as sharp changes in pressure readings. The user interface 500 may also display a recommendation for each region of interest as shown in FIG. 5 which may include a diagnostic procedure. For the region of interest 510 on the LCA, the user interface 500 recommends that a clinician perform an IVUS procedure on the region of interest 510. Multiple recommendations may also be displayed on the user interface 500 for problematic areas such as at region of interest 512, where the branch in the RCA could cause anomalous readings. For this region of interest 512, the user interface 500 recommends that the clinician perform an iFR or FFR procedure followed by an IVUS procedure for added certainty. These recommendations may be based on multiple modalities of physiological data including, but not limited to, pressure measurements, flow (velocity) measurements, images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal measurements, (and data collected from other imaging techniques), temperature measurements, and/or combinations thereof. 
Anderson discloses that based on image data, the IVUS instrument is moved to obtained IVUS in the desired region of interest based on user input. .

However, Anderson fails to explicitly teach that such a method is performed on a vessel that is provided in a display device showing a plurality of user selectable vessels and a prompt for a user input selecting a target vessel from the plurality of vessels and receiving via an input device a selection of the vessels wherein the selection shows the selected vessels along at least one unselected vessel.
Begelman in the same field of endeavor in the subject of methods and systems for the presentation of blood vessels structure and identified pathologies discloses an display 1100 that shows a plurality of vessels (LM, LAD, BCA, etc) and a selected vessel (BCA) showing the prompt for a user to click on top of the vessel and input the selection (see Fig. 11, para. 0073, 0074) “With reference to FIG. 11, a first user interface 1100 of visualization application 114 is shown. First user interface 1100 may include a header portion 1102. Header portion 1102 may include patient data, study data, and/or acquisition data. For example, data displayed in header portion 1102 may be obtained from a header of the DICOM data. First user interface 1100 further may include a blood vessel list portion 1104. Blood vessel list portion 1104 may include a list of the blood vessels in the created blood vessel tree. Displayed next to a name identifying each blood vessel may be information related to each blood vessel including a lumen status, a total number of lesions, a number of calcium lesions, and a number of soft plaque lesions. The lumen status may indicate "normal" or a percentage of blockage that may be a percentage range. If a plurality of lesions are present, the range may indicate the maximum blockage range. A maximum volume and Agatston score may be displayed for the calcium lesions. A maximum volume and score also may be displayed for the soft plaque lesions.”
It would have been obvious to one skilled in the art to modify Anderson to have the vessel section display, input device and prompt showing multiple vessels and selecting a target vessel within the plurality of vessels as disclosed by Begelman because doing so will allow for the user to target the intrvascular imaging to a selected vessel; furthermore, it provide an automatic process of presenting blood vessel structures for analysis (see Begelman para. 0002).



    PNG
    media_image1.png
    555
    696
    media_image1.png
    Greyscale

	However, Begelman fail to disclose that the plurality of user selectable vessels is in a graphical representation form, rather than text.

	Zhao disclose an advance medical image processing wizard for automatic displaying of organ including vessels in which based in which the segmentation of the vessel in the images including 3D display of selected regions (see para. 0156, see 0151).
	It would have been obvious to one skilled in the art before the effective filling date for the selected vessels to be 3D display because doing so will allow to not only display the name of the vessel but also see the vessel which will allow for quicker identification and a more clear presentation.
With respect to claims 2, Anderson discloses the intravascular imaging system of claim 1, further comprising: the intravascular imaging device, comprising:
a flexible elongate member configured to be inserted into the target vessel of a
patient; the imaging sensor disposed on a distal portion of the flexible elongate member; and the display device (see para. 0032).

With respect to claims 3, 12, Anderson discloses the intravascular imaging system of claim 1, wherein the controller is further configured to provide a selectable option on the display device to perform a pre-stent procedure or a poststent check (see para. 0065, 0071, 0076, 0077).

With respect to claims 4, 13, Anderson discloses the intravascular imaging system of claim 1, wherein the controller is further configured to automatically measure a diameter of the vessel within the area of interest, determine a first location within the area of interest with a minimum diameter, and display the first location and the minimum diameter on the display device (see para. 0084, 0085).
With respect to claim 21, Anderson discloses colorizing the vessels (see para. 0070, Fig. 8).
With respect to claim 22, see Begelman para. 0005 which discloses vessel trees.



Claim 5-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0157807, hereinafter Anderson) in view of Begelman et al. (US 2008/0101667, hereinafter Begelman), as applied to claim 1, in view of Hoffman (US 2015/0133776).

Anderson discloses the system and method as set forth in claims 1, 11 but fails to explicitly disclose to depict a border of the vessel in the display.

Hoffman discloses a visually optimized intravascular imaging in which a flexible elongate member is introduced into a patient’s vessel and images are obtained and further pre-acquisition parameters and post acquisition parameters can be addressed including for  stent positioning; Such parameters an include border depiction (0044-0050)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to further provide for border depiction of a patient blood vessel because doing so allows for better visualization of the vessel and therefore stent placement.

Response to Arguments
Applicant's arguments filed 06/ 21/2022 have been fully considered but they are moot in view of new grounds of rejection in view of Zhao et al.. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793